PD-0601-15
                                  PD-0601-15                         COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
May 22, 2015                                                         Transmitted 5/19/2015 4:26:07 PM
                                                                      Accepted 5/22/2015 10:00:51 AM
                                                                                       ABEL ACOSTA
                                 NO._____________                                              CLERK

  JAMES SCOTT FRELS                            § IN THE TEXAS COURT
                                               §
  vs.                                          § OF CRIMINAL APPEALS
                                               §
  STATE OF TEXAS                               § AUSTIN, TEXAS
   
     ON APPEAL FROM CAUSE NO. 12-13-00241-CR IN THE 12TH COURT OF
      APPEALS, TYLER, TEXAS APPEALED FROM CAUSE NO. 9953 258TH
          JUDICIAL DISTRICT COURT, TRINITY COUNTY, TEXAS

 MOTION TO EXTEND TIME TO FILE APPEALANT'S PETITION FOR
                  DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes James Scott Frels, Appellant, in the above styled and numbered

cause, and moves the Texas Supreme Court to grant an extension of time to file his

Petition for Review, pursuant to TEX. R. APP. P. 10.5(b) and for good cause

shows the following:

        This case is on appeal from the 12th Court of Appeals in Tyler, Texas which

originally was appealed from the 258th Judicial District Court of Trinity County,

Texas. On April 22, 2015, the 12th Court of Appeals issued its Memorandum

Opinion affirming the trials court decision.

1.      The case is styled the State of Texas vs. James Scott Frels, and numbered #

9953.

2.      Appellant was convicted of Aggravated Sexual Assault of a Child , two

counts, and Indecency with Child on March 6, 2015
3.    Appellant was assessed a sentence of seventy-five (75) years in the

Aggravate Sexual Assault of a Child and twenty (20) years for the Indecency with

a Child imprisonment in the Texas Department of Corrections -Institutional

Division.


4.    On March 26, 201, Frels filed his Motion for New Trial. On May 6, 2013,

the trial court denied Frels’ Motion for New Trial. Pursuant to TEX. R. APP. P.

26.2, Notice of Appeal filed on May 6, 2013.


5.    Defendant is incarcerated in TDCJ, Alfred Hughes Unit.


6.    Appellant relies on the following facts as good cause for the requested

extension: During the first thirty day period to prior filing the Petition for

Discretionary Review, appellant's counsel has been involved in numerous jury trial

settings and scheduled in three felony jury selection periods with cases pending as

well as two misdemeanor jury selections with several cases pending on the docket

which he had to prepare for trial. On April 28, 2015, appellant’s counsel was

appointed to Carlos Rosales in the federal court for the Eastern District of Texas in

case, No. 1:15-CR-00019, and had to travel to Beaumont on April 29, 2015 for

arraignment and the following day April 30, 2015, to a counsel’s meeting which

took all day counsel also has a Petition for Review in Cause No. 15.0351, in The

Texas Supreme Court In The Matter of D.A.B, a juvenile, which is due on May 26,
2015 . The undersigned counsel believes that he can complete the brief during the

next thirty (30) days extension if an extension is granted.

7.    The State does not oppose an extension in this cause.


8.    Appellant requests an extension of time of thirty (30) days from the present

date or until June 19, 2015 to file his Petition for Discretionary Review with the

Texas Court of Criminal Appeals.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant’s Petition for
Discretionary Review, and for such other and further relief as the Texas Supreme
Court may deem appropriate.
                                                     Respectfully submitted,

                                                     Albert J. Charanza, Jr.
                                                     Albert J. Charanza, Jr.
                                                     Charanza Law Office, P.C.
                                                     P.O. Box 1825
                                                     Lufkin, Texas 75902
                                                     936-634-8568
                                                     936-634-0306 (fax)
                                                     State Bar No. 00783820

                          CERTIFICATE OF SERVICE

        The undersigned attorney certifies that a true and correct copy of the
foregoing MOTION TO EXTEND TIME TO FILE APPEALANT’S PETITION
FOR DISCRETIONARY REVIEW was served upon the District Attorney’s
Office, Mr. Bennie Shiro Trinity County, Texas, Po.Box 400, Groveton, Texas
75845 on May 19, 2015 by facsimile.


                                              Albert J. Charanza, Jr.
                                              Albert J. Charanza J